                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JOSE MANUEL ESPARZA,                              Case No. 18-cv-07131-LB
                                                        Plaintiff,
                                   8
                                                                                           REFERRAL FOR PURPOSE OF
                                                 v.                                        DETERMINING RELATIONSHIP
                                   9

                                  10     SONNY PERDUE, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13      Pursuant to Civil Local Rule 3-12(c), the above-entitled case is hereby REFERRED to the

                                  14   Honorable Jeffrey S. White for consideration of whether the case is related to Esparza v. U.S.

                                  15   Department of Agriculture, No. 3:09-cv-00449-JSW.

                                  16

                                  17      IT IS SO ORDERED.

                                  18      Dated: December 5, 2018

                                  19                                                   ______________________________________
                                                                                       LAUREL BEELER
                                  20                                                   United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
